Citation Nr: 0522556	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-35 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a pulmonary disorder 
including chronic obstructive pulmonary disease and 
emphysema.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from September 1946 to 
April 1947 and from June 1952 to June 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Harford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  Consistent with the 
instructions below VA will notify you of further action 
required on your part.


REMAND

The veteran contends that his current pulmonary disorders 
including chronic obstructive pulmonary disease and emphysema 
were caused by his exposure to chemical agents while in 
military service to include chlorine gas, boron trifloride, 
phosphorus trichloride, and "PoCl3"  Specifically, it is 
alleged that he was exposed to "nerve gas" while testing 
gas masks while serving at Mussel Shoals, Alabama and/or the 
Army Chemical Center in Edgewood, Maryland between 
approximately June 1952 to June 1954.  

In support of his claim, the veteran filed with the RO 
information showing that nerve agents were manufactured by 
the Army at a production facility in Mussel Shoals, Alabama 
between 1952 and 1954.  The veteran also filed with the RO a 
November 2001 treatment record from Michael B. Teiger, M.D., 
and treatment records from Edwin A. Spath, Jr., M.D., Saint 
Francis Hospital, and/or Greater Hartford Cardiology Group, 
showing his complaints, diagnoses, and/or treatment for 
chronic obstructive pulmonary disease.

A review of the record on appeal shows that the RO contacted 
the National Personnel Records Center (NPRC) in order to 
verify his dates and places of service.  The RO also 
contacted the U.S. Army Chemical and Biological Defense 
Agency to obtain confirmation of his nerve gas exposure.  
While the NPRC notified the RO in April 2002 that the 
veteran's service personnel and medical records were not 
available, and that they may have been destroyed in a fire at 
the NPRC., the Army has yet to reply to VA's information 
request.  Under the 38 U.S.C.A. § 5103A, there is a 
continuing duty to search for government records until such a 
search reveals that the records do not exist, or that further 
efforts would be futile.  As no followup action was taken by 
VA to verify the veteran's claims with the Army, a remand is 
required in order to undertake a search for evidence that 
could verify his duties at facilities in Mussel Shoals, 
Alabama and/or at the Army Chemical Center in Edgewood, 
Maryland during the time in question.  

Lastly, the Board finds that on remand the veteran should be 
notified that the current record is devoid of any medical 
evidence of any pulmonary disorder between the time of his 
June 1954 separation from military service and the late 
1990's.  Therefore, since such evidence is critical to 
establishing his claim, he is invited to obtain and associate 
with the record any relevant evidence.  38 U.S.C.A. 
§ 5103A(b).  

Therefore, the appeal is REMANDED for the following:

1.  The RO should contact the veteran and 
ask him to identify the dates, units of 
assignment, his occupational specialty, 
and the names of any fellow test subjects 
while serving at Mussel Shoals, Alabama 
and Edgewood, Maryland from approximately 
June 1952 to June 1954.  The veteran 
should be asked for copies of any orders 
he received in connection with his 
duties.  He should be invited to file 
with VA statements from the men he served 
with during this time.  The veteran must 
also be notified that the current record 
is devoid of any medical evidence of any 
pulmonary disorder between his June 1954 
service separation and the late 1990's.  
He is invited to identify the location of 
any relevant medical records for this 
time period so that VA may obtain them on 
his behalf.  In particular the veteran is 
invited to submit competent medical 
opinion evidence showing that it is at 
least as likely as not that his 
respiratory disorder is due to his 
exposure to chlorine gas, boron 
trifloride, phosphorus trichloride, 
"PoCl3," or other chemical agents to 
which he was exposed to in-service. 

2.  After waiting an appropriate period 
of time for the veteran to reply to the 
above information request, but regardless 
if he actually replies, the RO must 
contact the United States Army and all 
pertinent information that could help 
document the claimant's duties with 
chemicals such as chlorine gas, boron 
trifloride, phosphorus trichloride, and 
"PoCl3" at Mussel Shoals, Alabama and 
the Army Chemical Center in Edgewood, 
Maryland from June 1952 to June 1954.  If 
the pertinent records are not available, 
or if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  If the veteran presents competent 
medical evidence linking his current 
respiratory disorder to in-service 
exposure to chemicals such as chlorine 
gas, boron trifloride, phosphorus 
trichloride, and "PoCl3," OR IF the 
United States Army confirms that the 
veteran was exposed in-service to 
chlorine gas, boron trifloride, 
phosphorus trichloride, and "PoCl3" 
then after associating all evidence 
obtained in connection with the above 
development (to the extent possible), the 
veteran should be afforded a respiratory 
examination.  The claim file should be 
forwarded to the examiner.  The physician 
should perform all testing necessary to 
determine the etiology of any current 
respiratory disorders.  Based on a review 
of the claim folder and examination of 
the veteran, the examiner must address 
whether it is at least as likely as not 
(i.e., is there a 50/50 chance) that any 
current pulmonary disorders including 
chronic obstructive pulmonary disease or 
emphysema (if diagnosed) were incurred in 
or aggravated by military service 
including due to an alleged in-service 
exposure to chemicals such as chlorine 
gas, boron trifloride, phosphorus 
trichloride, and "PoCl3."  The examiner 
must provide a complete rationale for all 
opinions provided.

5.  After the development requested has 
been completed, the RO should review any 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2004).

7.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

